NUMBERS 13-08-00704-CR & 13-08-00705-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE: ISMAEL HERNANDEZ


                             On Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, Ismael Hernandez, pro se, filed petitions for writ of mandamus in the above

causes on December 11, 2008. The Court requested and received a response filed by

the real party in interest, the State of Texas, acting by and through the District Attorney for

Nueces County, Texas.

        The Court, having examined and fully considered the petitions for writ of mandamus

and the response thereto, is of the opinion that relator has not shown himself entitled to



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
the relief sought. Accordingly, the petitions for writ of mandamus are DENIED. See TEX .

R. APP. P. 52.8(a).

                                                      PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 28th day of January, 2009.




                                            2